Case 1:18-cv-09517-PKC

KELLY & RUBIN, LLP.
ATTORNEYS AT LAW

Document 43 Filed 01/15/20 Page 1 of 2

 

225 BROADWAY, 3rd FLOOR, NEW YORK, NEW YORE 10007
TEL: 2§2-691-9393 : EMAIL: info@kellyrubin.com

 

January 15, 2020

pager’ PO
Papers ets

P20.
Jem on po CLE

Rivera v. City and FJC
18-cv-09517(PKC)

Honorable P. Kevin Castel
United States Courthouse
500 Pearl Street, Room 11D
New York, New York 10007

“Vs LP
j- Js 7 20

Re:
Your Honor:

We are the attorneys that represent the plaintiff in the above referenced matter. In brief, this case
essentially involves an allegation of excessive force by a law enforcement employee of the City of New
York’s Human Resources Police Department (HRAPD) and a private security company, FIC Security
Services.

The purpose of this letter is to advise the court the parties have reached an impasse regarding the
production of FRCP 30(b)(6) deposition witnesses. I have communicated with counsel for the City both in
writing and in person regarding this issue. The next scheduled conference in this matter is February 21,
2020 at 12:00 p.m. The fact discovery deadline is January 31, 2020.

The allegations in this case involve claims that while seeking welfare benefits at a New York City
office, the defendant HRAPD officer Lamont Baker falsely arrested, and then along with employees of co-
defendant FIC Security assaulted the plaintiff. In addition to these and other claims, plaintiff alleges that the
City of New York is responsible for negligently hiring and supervising Baker.

The City has produced documents establishing that prior to the assault upon the plaintiff, nine
allegations of excessive force were filed with them against Baker resulting in some type of investigation. In
addition, one federal lawsuit alleging excessive force was also filed against Baker. (Presumably, the one
that resulted in the lawsuit was not reported to the HRA for investigation because no documents related to it
were provided to plaintiff). These allegations occurred over a period of less than three years. These
documents, while revealing that some investigation was undertaken relative to these complaints, also raise
several issues.

Questions regarding the adequacy of the investigations, whether they were done within NYC agency
guidelines, if, how and who made any decisions whether to discipline Baker or not, or impose additional
supervision, are all relevant to at least the state law claims for Negligent Supervision.

mife:rivera. 125

 
Case 1:18-cv-09517-PKC Document 43 Filed 01/15/20 Page 2 of 2

In addition, in their Eleventh Affirmative Defense, the City has claimed the defense of Discretionary
Governmental Immunity, presumably with regard to their decision to hire and retain Baker, whether to
impose increased supervision, or discipline him in the wake of the clearly large number of allegations over
such a short period of time. What was done and by whom in the exercise of those asserted discretionary

actions must be explored.
In order to address these issues, the plaintiff has requested that the City produce witnesses able to

bind the city in conformance with FRCP 30(b)(6) for these two purposes. The city has refused at this time.

The Deposition Notice I’ve served upon counsel is attached.
The plaintiff respectfully requests that the court schedule a conference to discuss these issues and if

necessary establish a briefing schedule so that a motion, if necessary, may be filed, or make such other

direction as the court shail deem proper.

Very truly yours,

KELLY & RUBIN, LLP.
Wiechasl fubiw

Michael F. Rubin, Esq. (0697)

VIA ECF
ce: Adria Jasmine Bonillas, Esq.
Jennifer Hurley McGay, Esq.

niff:rivera.125

 
Case 1:18-cv-09517-PKC Document 43-1 Filed 01/15/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

VICTOR RIVERA,
Plaintiff(s), NOTICE OF DEPOSITION

-against-

Civil Action No. 1:18-cv-9517

THE CITY OF NEW YORK, NYC HUMAN
RESOURCES ADMINISTRATION POLICE
OFFICER LAMONT BAKER, JOHN DOES
1-2 in their Individual and official capacities,
FJC SECURITY SERVICES, INC. and JOHN DOES
3-5.

Defendant(s).

 

TO: DEFENDANTS’ COUNSEL OF RECORD:

PLEASE TAKE NOTICE that plaintiff, Victor Rivera, will take the deposition upon
oral examination of the person(s) designated by The City of New York, pursuant to
F.R.Civ.P.30(b)(6), at a date, time and location to be mutually agreed upon but prior to January
31, 2020.

The plaintiff seeks to depose a witness or witnesses able to testify on behalf of the City
with regard to the following issues:

Policy and Procedure to be followed by the NYC Department of City Wide
Administrative Services (DCAS) and the Human Resources Administration (HRA) in
investigating the background of all potential hires for the position of Special Patrolman including
Lamont Baker; for exercising discretion in hiring, who has the authority to exercise discretion in

hiring Special Patrolmen and whether such discretion was exercised in the hiring of Baker;

MER: rivera 30b6 depo notice

 
Case 1:18-cv-09517-PKC Document 43-1 Filed 01/15/20 Page 2 of 2

Policy and Procedure to be followed by the NYC Department of Investigation (DOD) for
investigations into allegations of excessive force against Special Patrolmen such as Baker,
employed by the NYC Human Resources Administration Police Department; whether or not
investigations into specific allegations of excessive force against defendant Baker between 2015
and the date of occurrence were done within NYC agency guidelines; if, how and who made any
decisions whether to discipline Baker or not, retain as an employee or not, or to impose
additional supervision, or any other type of additional monitoring based upon the number of
allegations of excessive force against Baker;

All matters reasonably related to the above.

Dated: New York, New York
January 15, 2020 Yours, etc.,

KELLY & RUBIN, LLP.
Michael F. Rubin, Esq. (0697)
Attomeys for Plaintiff(s)
225 Broadway, 34 Floor
New York, New York 10007
Tel. (212) 691-9393
To: Ms. Adria Jasmine Bonillas, Esq.

New York City Law Department

Attorneys for Defendant(s) — City & Baker

100 Church Street, 4" Floor

New York, New York 10007

Tel. (212) 356-5035

Jennifer Hurley McGay, Esq.

Lewis Johs Avallone Aviles, LLP

Attorneys for Defendant -- FJC Security Services, Inc.
One CA Plaza, Suite 225

Islandia, NY 11749

Tel. (631) 755-0101

MER: rivera 40b6 depo notice

 
